ACCEPTED
                                                                            03-14-00725-CV
                                                                                    4311722
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                      2/27/2015 11:20:28 AM
                                                                           JEFFREY D. KYLE
                                                                                     CLERK
               CAUSE NO. 03-14-00725-CV

                                                           FILED IN
                                                    3rd COURT OF APPEALS
                       IN THE                            AUSTIN, TEXAS
               THIRD COURT OF APPEALS               2/27/2015 11:20:28 AM
                    AUSTIN, TEXAS                       JEFFREY D. KYLE
                                                             Clerk


                   GEORGE GREEN
                                      Appellant
                         VS.

PORT OF CALL HOMEOWNERS ASSOCIATION, RANDOLPH HARIG,
 PHILLIP JACOBS, JOHN ROSS BUCHHOLTZ AND RICHARD PAT
                        MCELROY
                                  Appellees


                    On Appeal from the
                   RD
                  33 DISTRICT COURT
               of LLANO COUNTY, TEXAS


     APPELLEES’ REPLY IN SUPPORT OF THE MOTION
          TO DISMISS BECAUSE OF MOOTNESS


                               Brantley Ross Pringle, Jr.
                               State Bar No. 16330001
                               rpringle@2w-g.com
                               Heidi A. Coughlin
                               State Bar 24059615
                               hcoughlin@w-g.com
                               Mike Thompson, Jr.
                               State Bar No. 19898200
                               mthompson@w-g.com
                               Wright & Greenhill, P.C.
                               221 W. 6th Street, Suite 1800
                               Austin, Texas 78701
                               512/476-4600
                               512/476-5382 (Fax)
                               Attorneys for Appellees
                          CAUSE NO. 03-14-00725-CV


                                 IN THE
                         THIRD COURT OF APPEALS
                              AUSTIN, TEXAS


                                GEORGE GREEN
                                                   Appellant

                                        VS.

   PORT OF CALL HOMEOWNERS ASSOCIATION, RANDOLPH HARIG,
    PHILLIP JACOBS, JOHN ROSS BUCHHOLTZ AND RICHARD PAT
                           MCELROY

                                                   Appellees


                               On Appeal from the
                               RD
                             33 DISTRICT COURT
                          of LLANO COUNTY, TEXAS


TO THE HONORABLE THIRD COURT OF APPEALS:

      NOW COME PORT OF CALL HOMEOWNERS ASSOCIATION,
RANDOLPH HARIG, PHILLIP JACOBS, JOHN ROSS BUCHHOLTZ AND
RICHARD PAT MCELROY (“Appellees”), filing their Reply in Support of the
Motion to Dismiss Appellant’s Appeal Because of Mootness, and would show unto
this Court as follows:
                                      I.

                      ARGUMENT AND AUTHORITIES

1.    Appellant sought to challenge the trial court’s order controlling discovery in
that court, claiming that it was an injunction. (Appellants’ Response p. 4)
However, properly understood, the original order the Appellant has sought to
appeal is a discovery order. Wood v. Moriarty, 940 S.W.2d 359 (Tex. App.—

                                        -2-
Dallas 1997, no pet). As a discovery order, it is inherently interlocutory and not
subject to interlocutory appeal. Velez v. DeLara, 905 S.W.2d 43, 45 (Tex. App.—
San Antonio 1995, no writ). More importantly, the trial court vacated the order
complained of. (Supp. CR 4) Appellant agrees that “without more, the Trial Court
had jurisdiction to vacate the Second Order and that the appeal would be moot.”
(Appellant’s Response p. 6) He claims to have “more”. However, properly
understood, Appellant has no exception here to avoid the rule that a vacated order
moots the appeal of that order. In Re Campbell, 106 S.W.3d 788 (Tex.App—
Texarkana 2003). Therefore, this court is without jurisdiction to consider the
appeal, which should be dismissed for mootness.

2.     Despite the trial court action vacating the order he complained, Appellant
now seeks extraordinary relief of another order. (Appellant’s Response p. 3)
Assuming arguendo, Appellant has a basis to urge an appeal of the discovery order
prepared and entered after the appealed order was vacated, he should file a new
notice of intent to appeal. Tex. R. App. Pro. 25.1. Moreover, he can seek review of
the discovery order at the district court, where the trial judge, who is managing the
case and is familiar with the situation, retains jurisdiction to do just that.

                                     PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellees pray that the Court
of Appeals for the Third District of Texas at Austin dismiss this appeal because
there is no longer an issue in controversy and for further relief that they may be
justly entitled to at law or in equity.




                                         -3-
                                              Respectfully submitted,

                                              WRIGHT & GREENHILL, P.C.
                                              221 W. 6th Street, Suite 1800
                                              Austin, Texas 78701
                                              512/476-4600
                                              512/476-5382 (Fax)
                                              rpringle@w-g.com
                                              hcoughlin@w-g.com
                                              mthompson@w-g.com

                                                    /s/ Mike Thompson, Jr.
                                              By:
                                                 Brantley Ross Pringle, Jr.
                                                 State Bar No. 16330001
                                                 Heidi A. Coughlin
                                                 State Bar No. 24059615
                                                 Mike Thompson, Jr.
                                                 State Bar No. 19898200

                                              ATTORNEYS FOR APPELLEES
                                              PORT OF CALL HOMEOWNERS
                                              ASSOCIATION, RANDOLPH
                                              HARIG, PHILLIP JACOBS, JOHN
                                              ROSS BUCHHOLTZ AND RICHARD
                                              PAT MCELROY

                     NOTICE OF ELECTRONIC FILING

       The undersigned counsel certifies that on the 27th day of February, 2015, he
has electronically filed the foregoing document with the Third Court of Appeals
Austin, Texas, Clerk’s Office using the electronic filing system through ProDoc
efiling2 and counsel will send notification of such filing to Mr. David Junkin and
Mr. L. Hayes Fuller, III.




                                        -4-
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing has
been served on the following via facsimile or certified mail, return receipt
requested, in accordance with the Texas Rules of Civil Procedure, on this 27th day
of February, 2015.

David Junkin
LAW OFFICE OF DAVID JUNKIN
P. O. Box 2910
Wimberley, TX 78676

L. Hayes Fuller, III
NAMAN HOWELL SMITH & LEE, P.L.L.C
400 Austin Avenue, Suite 800
P. O. Box 1470
Waco, TX 75703-1470

                                             /s/ Mike Thompson, Jr.
                                             Brantley Ross Pringle, Jr.
                                             Heidi Coughlin
                                             Mike Thompson, Jr.




                                       -5-